UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1334


WILLIAM SOMMERVILLE,

                Plaintiff – Appellant,

          v.

JODY DOBSON, Officer; JAMES LEDBETTER, Lieutenant,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Jerome B. Friedman,
Senior District Judge. (4:10-cv-00067-JBF-FBS)


Submitted:   October 25, 2011             Decided:   November 2, 2011


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd M. Gaynor, TAYLOR & WALKER, PC, Norfolk, Virginia, for
Appellant. Kenneth T. Cuccinelli II, Attorney General of
Virginia, E. Duncan Getchell, Solicitor General of Virginia,
Wesley G. Russell, Jr., Deputy Attorney General, Catherine
Crooks Hill, Senior Assistant Attorney General, Richmond,
Virginia; Jeff W. Rosen, Lisa Ehrich, PENDER & COWARD, Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Sommerville appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Sommerville v. Dobson, No. 4:10-cv-00067-JBF-FBS (E.D.

Va. Mar. 8, 2011).            We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2